SCHEDULE 14A (Rule 14a-101) INFORMATION REQUIRED IN PROXY STATEMENT SCHEDULE 14A INFORMATION Proxy Statement Pursuant to Section 14(a) of the Securities Exchange Act of 1934 (Amendment No. ) Filed by the Registrant [X] Filed by a Party other than the Registrant [ ] Check the appropriate box: [ ] Preliminary Proxy Statement [ ] Soliciting Material Under Rule 14a-12 [ ] Confidential, For Use of the Commission Only (as permitted by Rule 14a-6(e)(2)) [ ] Definitive Proxy Statement [X] Definitive Additional Materials STANLEY BLACK & DECKER, INC. (Name of Registrant as Specified In Its Charter) (Name of Person(s) Filing Proxy Statement, if Other Than the Registrant) Payment of Filing Fee (Check the appropriate box): [X] No fee required. [ ] Fee computed on table below per Exchange Act Rules 14a-6(i)(4) and 0-11. 1) Title of each class of securities to which transaction applies: 2) Aggregate number of securities to which transaction applies: 3) Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule 0-11 (set forth the amount on which the filing fee is calculated and state how it was determined): 4) Proposed maximum aggregate value of transaction: 5) Total fee paid: [ ] Fee paid previously with preliminary materials: [ ] Check box if any part of the fee is offset as provided by Exchange Act Rule 0-11(a)(2) and identify the filing for which the offsetting fee was paid previously. Identify the previous filing by registration statement number, or the form or schedule and the date of its filing. 1) Amount previously paid: 2) Form, Schedule or Registration Statement No.: 3) Filing Party: 4) Date Filed: Commencing April 7, 2011, Stanley Black & Decker, Inc. sent the following communication to certain stockholders. YOUR VOTE IS IMPORTANT PLEASE VOTE YOUR PROXY TODAY April 6, 2011 Dear Shareholder: According to our latest records, we have not received your voting instructions for the important Annual Meeting of Shareholders of Stanley Black & Decker to be held on Tuesday, April 19, 2011. Your vote is extremely important, no matter how many shares you hold. For the reasons set forth in the proxy statement, dated March 11, 2011, the Board of Directors unanimously recommends that you vote “FOR” all nominees, “FOR” Proposals 2, 3, and every “3 YRS” for Proposal 4. Please sign, date and return the enclosed voting instruction form as soon as possible or, alternatively, you can vote via the Internet or telephone (see the instructions below). If you need assistance voting your shares, please call D.F. King & Co., Inc. toll free at (800) 735-3107. On behalf of your Board of Directors, thank you for your cooperation and continued support. Sincerely, /s/ Bruce H. Beatt Bruce H. Beatt Secretary You may use one of the following simple methods to promptly provide your voting instructions: 1. Vote by Internet: Go to the website www.proxyvote.com. Have your 12-digit control number listed on the voting instruction form ready and follow the online instructions. The 12-digit control number is located in the rectangular box on the right side of your voting instruction form. 2. Vote by Telephone: Call toll-free (800) 454-8683. Have your 12-digit control number listed on the voting instruction form ready and follow the simple instructions.
